DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 28 December 2020 is acknowledged.  The traversal is on the ground(s) that the radial movement of the arms in Groups I and II are controlled independently of one another, are based on a speed setpoint and that Ogawa does not disclose measuring the speed setpoint.  This is not found persuasive because Ogawa discloses that the radial speed of each arm can be set based on the shape of their individual cams ([0054]) and its interaction with the spring. Furthermore, neither claim 1 or 7 require a limitation regarding measurement of the speed setpoint.
The lack of unity is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US20080257478).
	Regarding claim 1, Ogawa (Fig 1-3) teaches a method for turning up the plies of a green tire, said method comprising the step of, with reference to a main axis (Fig 1A) of the green tire, 

wherein the radial movement of the arms is controlled by means of a speed setpoint ([0054]).
	Examiner notes that the current limitations only require that the ply-turning arms move longitudinally and radially independently of one another instead the longitudinal movement of the ply arm being independent of the radial movement of the same arm.
	Regarding claim 2, Ogawa discloses all limitations of claim 1 as set forth above. Additionally, Ogawa discloses that a speed is applied to the radial movement ([0054]) and a force is applied to the longitudinal movement ([0054]).
	Regarding claim 3, Ogawa discloses all limitations of claim 1 as set forth above. Additionally, Ogawa discloses that a speed is applied to the radial movement ([0054]), and a speed is applied to the longitudinal movement ([0054]).
	Regarding claim 4, Ogawa discloses all limitations of claim 1 as set forth above. Additionally, Ogawa discloses that the radial movement of the arms is brought about by rotating the arms with respect to the green tire (Fig 1A).
	Regarding claim 5, Ogawa discloses all limitations of claim 1 as set forth above. Additionally, Ogawa discloses that movement of the arms is stopped ([0054, 0057]) and a predetermined force is applied to the green tire ([0054, 0057]).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US20080257478) in view of Yamazaki (JP2008012739).
Regarding claim 6, Ogawa discloses all limitations of claim 1 as set forth above. However, while Ogawa does not explicitly disclose that each arm is moved such that, in a portion of the trajectory of the arm, the arm has a movement component that moves it away from an equatorial plane of the green tire, it is known in the art that arms can be moved in such a manner. For instance, Yamazaki also teaches a method of using a forming drum with ply-turning arms (“arm” (20)). In particular, Yamazaki teaches the movement of the arms can be adjusted to conform to the shape of the green tire, including if it requires for the arms to move away from an equatorial plane of the green tire ([0026, 0028]). The ability for the turn up arms to adjust to the unique green tire shape means that the method can be applied to a wider variety of green tires.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the movement as taught by Yamazaki with Ogawa. One would have been motivated to do so to make a wider variety of tires.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. Applicant argues that Ogawa does not teach any means to measure the speed of the radial movement and therefore control based on a speed setpoint is not possible. Examiner notes the current claim language does not require any means of speed measurement. Additionally, Ogawa explicitly discloses controlling the speed of the arm based on the shape of the cam face and the interaction of the cam with the spring ([0054]). The current claim language does not limit the structure by which the speed setpoint would be controlled by, so controlling the speed setpoint via the shape of a cam face and the interaction of the cam with the spring is not excluded. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749